Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among ALLION HEALTHCARE, INC., BIOMED HEALTHCARE, INC., BIOMED AMERICA, INC. and PARALLEX LLC Dated March 13, 2008 Exhibit TABLE OF CONTENTS ARTICLE 1 – THE MERGER 2 1.01 – The Merger 2 1.02 – Time and Place of Closing 2 1.03 – Effective Time 2 1.04 – Certificate of Incorporation and Bylaws of the Surviving Corporation 2 1.05 – Directors and Officers 2 ARTICLE 2 – EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER SUB 3 2.01 – Effect on Shares of Merger Sub Capital Stock 3 2.02 – Effect on Shares of the Company Common Stock 3 2.03 – Dissenting Shares 3 2.04 – Fractional Shares 4 2.05 – Tax and Accounting Consequences 4 ARTICLE 3 – CALCULATION AND PAYMENT OF THE EFFECTIVE TIME MERGER CONSIDERATION 4 3.01 – Effective Time Merger Consideration 4 3.02 – Payment Procedures 5 3.03 – Net Working Capital Adjustments 7 ARTICLE 4 – CALCULATION AND PAYMENT OF THE EARN OUT MERGER CONSIDERATION 9 4.01 – Earn Out Determination 9 4.02 – Earn Out Mechanics 11 ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF THE COMPANY 13 5.01 – Organization, Authority and Capacity 13 5.02 – Authorization of Transactions 13 5.03 – Absence of Conflicts; Required Governmental Filings and Consents 14 5.04 – Governing Documents 14 5.05 – Capitalization of the Company 14 5.06 – Financial Statements 15 5.07 – Absence of Changes 15 5.08 – No Undisclosed Liabilities 16 5.09 – Litigation 16 5.10 – No Violation of Law 16 5.11 – Title to and Sufficiency of Assets 17 5.12 – Real and Personal Property 17 5.13 – Intellectual Property 17 5.14 – Contracts and Commitments 18 5.15 – Employment and Labor Matters 19 5.16 – Employee Benefit Matters 20 5.17 – Insurance Policies 22 5.18 – Environmental Matters 23 5.19 – Taxes 24 5.20 – Licenses, Authorizations and Provider Programs 26 5.21 – Inspections and Investigations 27 5.22 – Certain Relationships 27 5.23 – Stark; Fraud and Abuse; False Claims; HIPAA 28 5.24 – Rates and Reimbursement Policies 29 5.25 – Controlled Substances 29 5.26 – Accounts Receivable; Inventories 29 5.27 – Business Relationships 29 5.28 – Absence of Certain Practices 30 5.29 – Subsidiaries, Investments and Predecessors 30 5.30 – Charter Provisions 31 5.31 – No Brokers 31 5.32 – Solvency 31 5.33 – Affiliate Transactions 31 5.34 – Indebtedness 31 5.35 – Information Supplied 31 5.36 – Statements True and Correct 31 ARTICLE 6 – REPRESENTATIONS AND WARRANTIES OF THE OWNER 32 6.01 – Ownership Interest Held and Conveyed 32 6.02 – Organization, Authority and Capacity 32 6.03 – Authorization and Validity 32 6.04 – Absence of Conflicting Agreements or Required Consents 32 6.05 – Interested Transactions 32 6.06 – Investment Representations; Restricted Securities 32 ARTICLE 7 – REPRESENTATIONS AND WARRANTIES OF PARENT 33 7.01 – Organization, Authority and Capacity of Parent 33 7.02 – Authorization of Transactions 33 7.03 – Absence of Conflicts; Required Governmental Filings and Consents 33 7.04 – Governing Documents 34 7.05 – Authority of Merger Sub 34 7.06 – Capitalization 34 7.07 – Parent Capital Stock 34 7.08 – Litigation 34 7.09 – Material Agreements 35 7.10 – Taxes 35 7.11 – Inspections and Investigations 35 7.12 – Stark; Fraud and Abuse; False Claims; HIPAA 36 7.13 – Controlled Substances 36 7.14 – SEC Filings; Parent Financial Statements; No Undisclosed Liabilities 36 7.15 – Debt Financing 37 7.16 – No Brokers 37 7.17 – Statements True and Correct 37 ARTICLE 8 – ADDITIONAL AGREEMENTS 37 8.01 – No Solicitation or Negotiation 37 8.02 – Audit 38 8.03 – Antitrust Notification; Consents of Governmental Authorities 38 8.04 – Agreement as to Efforts to Consummate 39 8.05 – Confidentiality; Public Announcements 40 8.06 – Resignations and Releases 40 8.07 – Filing the Certificate of Merger 40 8.08 – Notification of Changes 40 8.09 – Notice of Appraisal Rights and Stockholder Action by Written Consent in Lieu of Meeting 41 8.10 – Directors and Officers Indemnification 41 8.11 – Stockholder Meeting; Parent Proxy Statement 41 8.12 – Nasdaq Listing 42 8.13 – Debt Financing Transaction 42 8.14 – Certain Tax Matters 43 8.15 – Transition Services Agreement 45 8.16 – Nasdaq Guidance on Certificate of Designation 45 ARTICLE 9 – CONDUCT OF BUSINESS PRIOR TO THE CLOSING 46 9.01 – Access to Information 46 9.02 – Affirmative Covenants of the Company 46 9.03 – Negative Covenants of the Company 47 9.04 – Payment of RAM Capital Fees Prior to the Closing 48 ARTICLE 10 – CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE 49 10.01 – Conditions to Obligations of Each Party 49 10.02 – Conditions to Obligations of Parent and Merger Sub 49 10.03 – Conditions to Obligations of the Company 52 ARTICLE 11 – TERMINATION 53 11.01 – Termination 53 11.02 – Effect of Termination 54 ARTICLE 12 – INDEMNIFICATION 54 12.01 – Indemnification by the Owner 54 12.02 – Indemnification by the Stockholders 54 12.03 – Indemnification by Parent 55 12.04 – Notice and Opportunity to Defend 56 12.05 – Indemnification Limits 56 12.06 – Survival; Insurance 58 12.07 – Adjustment to Earn Out 58 12.08 – Exclusive Remedy 58 ARTICLE 13 – CERTAIN DEFINITIONS 59 13.01 - Definitions 59 ARTICLE 14 – MISCELLANEOUS PROVISIONS 66 14.01 – Notices 66 14.02 – Stockholders’ Representative 67 14.03 – Further Assurances 68 14.04 – Waiver 68 14.05 – Assignment 69 14.06 – Binding Effect 69 14.07 – Headings 69 14.08 – Entire Agreement 69 14.09 – Governing Law; Severability 69 14.10 – Counterparts 70 14.11 – Brokers 70 14.12 – Expenses 70 14.13 – No Intention to Benefit Third Parties 70 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), is made and entered into as of March13, 2008, by and among Allion Healthcare, Inc., a Delaware corporation (“Parent”), Biomed Healthcare, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”),Biomed America, Inc., a Delaware corporation (the “Company”), and Parallex LLC, a Delaware limited liability company (the “Owner”). RECITALS WHEREAS, the boards of directors of Parent, Merger Sub and the Company have approved the merger of the Company with and into Merger Sub (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement, and have determined that the Merger and the other transactions contemplated by this Agreement are in the best interests of their respective stockholders; WHEREAS, this Agreement and the Merger has been approved by the affirmative written consent of holders of at least a majority of the outstanding shares of the
